DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Maddox 6,390,329 in view of Polan 6,152,330 and Daansen 8,336,740.
Maddox discloses a product dispenser (10) operable to selectively dispense a product as desired by a user (col. 2, ll. 12-24), which comprises a main body (14) having an open interior sized to receive a supply (36) of the product to be dispensed; a pump assembly (28) including a first end in fluid communication with the supply of product and a dispensing end (34); an electric drive motor (48) operable to actuate the pump assembly to draw the supply of product from the supply and discharge the product from the dispensing end of the pump assembly; and a sensor (42) positioned on the main body and located remotely from the dispensing end of the pump assembly to detect the presence of an actuation member in proximity to the sensor as seen in Figure 1, wherein the drive motor is operable to actuate the pump assembly to dispense the food product from the dispensing end of the pump assembly upon detection of the presence of the actuation member (col. 4, ll. 14-19), a pumping tube (the tube within element 37), a pump body (32), a control unit (40), the control unit operates the electric drive motor to automatically dispense a selected volume (col. 4, ll. 11-32); the control unit operates the electric drive motor upon detecting the presence of the actuation member for longer than a sensing period (col. 4, ll. 11-32). Maddox lacks that the dispensing end extending from the main body and the product being a food product. Polan teaches the use of a dispenser having a pump assembly (66) with a dispensing end/spout (60) extending from a main body (10) as seen in Figure 3. Daansen teaches the use of dispenser (10) capable of dispensing different product such as a food product (col. 1, ll. 52-64) from a flexible pouch (22).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to utilize Polan’s teaching onto Maddox’s dispensing end by extending the dispensing end from the main body, in order to extend the dispensing end from the main body through the bottom of the dispenser for the convenient dispensing of the product liquid to a user.
Further, it would have been obvious to one having ordinary skill in the art before the effective filling date of the application to substitute the product of Maddox and Polan with Daansen’s food product, in order to dispense different types of flowable product, such as food product for human consumption. 
In addition, it would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the supply of flowable product of Maddox and Polan to be flexible as taught by Daansen, in order to provide a supply of flowable product that can be easily replaced and installed without a mess as such is notoriously known in the dispensing art.
Allowable Subject Matter
5.	Claims 8-17 are allowed.
Response to Arguments
6.	Applicant’s arguments with respect to claim 1 have been fully considered, However, the arguments and amendment to claim 1 are not persuasive in overcoming the new ground of rejection. Applicant argued that the sensor 42 and the dispensing location of Maddox are in the same location. The examiner disagrees. Maddox explicitly shows in Figure 1, element 42 being located away from element 34. Therefore, the claimed limitation a senor (42) located remotely from the dispensing end (34) is fairly met. Since the claimed terminology is broad enough to encompass “to deviate from a straight line or to deflect or an angular shaped” and the bend/transition (23) of Crawford et al. meets at least one the above definition, then the claim limitation is fairly meet. In response to applicant’s argument that there is no teaching, suggestion to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Maddox discloses a dispenser with sensor 42. Polan teaches the use of a dispenser having a pump assembly (66) with a dispensing end/spout (60) extending from a main body (10) as seen in Figure 3. Daansen teaches the use of dispenser (10) capable of dispensing different product such as a food product (col. 1, ll. 52-64) from a flexible pouch (22). One having ordinary skill in the art would combine the references to extend the dispensing end from the main body  and to dispense different types of product as taught by Polan and Daansen. Applicant’s arguments and amendment to claims 8 and 13 are persuasive, and as a result , the rejection of claims 8 and 13 have been withdrawn. 
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931. The examiner can normally be reached Monday-Thursday 8:00 AM -:4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754